Exhibit 10.13

Execution Version

AMENDMENT NO. 1 TO GUARANTY AGREEMENT

THIS AMENDMENT NO. 1 TO GUARANTY AGREEMENT (this “Amendment Agreement”) is made
and entered into as of October 14, 2005 by EACH OF THE UNDERSIGNED MATERIAL
SUBSIDIARIES OF THE BORROWER (each a “Guarantor” and collectively the
“Guarantors”) and BANK OF AMERICA, N.A., as the administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Administrative Agent, the lenders party thereto (collectively, the
“Prior Lenders” and individually each an “Prior Lender”) and Precision Castparts
Corp., an Oregon corporation (the “Borrower”), entered into that certain Credit
Agreement dated as of December 9, 2003 (as amended, restated, amended and
restated, extended, supplemented, modified or replaced from time to time, the
“Existing Credit Agreement”), pursuant to which the Prior Lenders agreed to make
and have made available to the Borrower a revolving credit facility, including a
letter of credit subfacility and a swing line subfacility, and a term loan
facility in an initial aggregate principal amount of up to $700,000,000; and

WHEREAS, each Guarantor is a direct or indirect Domestic Subsidiary of the
Borrower and has materially benefited directly or indirectly from the loans made
available and letters of credit issued under the Credit Agreement, and will
materially and directly benefit from the loans made available and to be made
available, and the letters of credit issued and to be issued under, the Amended
and Restated Credit Agreement (defined below); and

WHEREAS, each of the Guarantors entered into that certain Guaranty Agreement
dated as of December 9, 2003 (as hereby amended and as from time to time
hereafter amended, restated, amended and restated, extended, supplemented,
modified or replaced, the “Guaranty”) made to the Administrative Agent, for the
benefit of the Secured Parties (as defined in the Guaranty), whereby each
Guarantor guaranteed to the Administrative Agent for the benefit of the Secured
Parties the payment and performance in full of the Borrower’s Liabilities (as
defined in the Guaranty); and

WHEREAS, the Borrower has notified the Administrative Agent that the Borrower
desires to amend and restate the Credit Agreement as of the date hereof in order
to, among other things, (i) convert the entire facility into a revolving credit
facility, (ii) extend the maturity date of the revolving credit facility,
(iii) increase the maximum aggregate principal amount of the revolving credit
facility to $1,000,000,000 (subject to an increase option) and (iv) make certain
other amendments to the Credit Agreement (collectively, the amending actions to
the Credit Agreement are referred to as the “Credit Agreement Amendments”), all
on the terms and subject to the conditions set forth in that certain Amended and
Restated Credit Agreement dated as of October 14, 2005 among the Borrower, the
Administrative Agent, certain of the Prior Lenders and certain other lenders
party thereto (collectively, the Prior Lenders and other lenders party thereto
are referred to herein as the “Lenders” and such Amended and Restated Credit



--------------------------------------------------------------------------------

Agreement, as from time to time amended, restated, amended and restated,
revised, modified or supplemented, is referred to herein as the “Amended and
Restated Credit Agreement”; capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the Amended and
Restated Credit Agreement); and

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Amended and Restated Credit
Agreement by the Administrative Agent and the Lenders was the obligation of the
Borrower to cause each Guarantor to continue its obligations under the Guaranty,
as amended by this Amendment Agreement, and to enter into this Amendment
Agreement, and the Administrative Agent and the Lenders are unwilling to enter
into the Amended and Restated Credit Agreement unless each of the Guarantors
agrees to continue to guarantee the Borrower’s Liabilities, and in connection
therewith that the Guarantors enter into this Amendment Agreement;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

1. Amendments to Guaranty. Subject to the terms and conditions set forth herein,
the Guaranty is hereby amended as follows:

(a) All references to “Credit Agreement” in the Guaranty shall hereafter refer
to the Amended and Restated Credit Agreement.

(b) Section 9 of the Guaranty is hereby amended to restate the last sentence of
subsection (c) in its entirety to read as follows:

For purposes of this Guaranty Agreement, “Facility Termination Date” means the
date as of which all of the following shall have occurred: (i) the Borrower
shall have permanently terminated the credit facilities under the Loan Documents
by final payment in full of all Outstanding Amounts, together with all accrued
and unpaid interest and fees thereon, other than (A) the undrawn portion of
Letters of Credit and (B) all letter of credit fees relating thereto accruing
after such date (which fees shall be payable solely for the account of the L/C
Issuer and shall be computed (based on interest rates and the Applicable Rate
then in effect) on such undrawn amounts to the respective expiry dates of the
Letters of Credit), in each case as have been fully Cash Collateralized or as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the L/C Issuer shall have been made; (ii) all Revolving Credit
Commitments shall have terminated or expired; (iii) the obligations and
liabilities of the Borrower and each other Loan Party under all Related Swap
Contracts shall have been fully, finally and irrevocably paid and satisfied in
full and the Related Swap Contract shall have expired or been terminated, or
other arrangements satisfactory to the counterparties shall have been made with
respect thereto; and (iv) the Borrower and each other Loan Party shall have
fully, finally and irrevocably paid and satisfied in full all of their
respective obligations and liabilities arising under the Loan Documents,
including with respect to the Borrower and the Obligations

 

- 2 -



--------------------------------------------------------------------------------

(except for future obligations consisting of continuing indemnities and other
contingent Obligations of the Borrower or any Loan Party that may be owing to
the Administrative Agent or any Related Party of the Administrative Agent or any
Lender pursuant to the Loan Documents and expressly survive termination of the
Credit Agreement).

(c) Section 16 of the Guaranty is hereby amended to restate the first sentence
of such Section in its entirety to read as follows:

The rules of interpretation contained in Sections 1.03 and 1.06 of the Credit
Agreement shall be applicable to this Guaranty Agreement and each Guaranty
Joinder Agreement and are hereby incorporated by reference.

(d) Section 18 of the Guaranty is hereby amended to replace the reference to
“Section 10.07” with a reference to “Section 10.06”.

(e) Section 19 of the Guaranty is hereby amended to restate the last sentence of
such Section in its entirety to read as follows:

Each Secured Party not a party to the Credit Agreement who obtains the benefit
of this Guaranty Agreement by virtue of the provisions of this Section shall be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of the Credit Agreement, and that with respect to
the actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Secured Party, the Administrative
Agent and each Related Party of the Administrative Agent shall be entitled to
all the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.

(f) Section 21 of the Guaranty is hereby amended by deleting the last sentence
of such Section.

2. Full Force and Effect of Guaranty; Consent of the Guarantors. Each Guarantor
hereby consents, acknowledges and agrees to the Credit Agreement Amendments and
to the amendments set forth in this Amendment Agreement, and hereby confirms and
ratifies in all respects the Guaranty (as amended hereby) to which such
Guarantor is a party (including without limitation the continuation of such
Guarantor payment and performance obligations thereunder upon and after the
effectiveness of this Amendment Agreement, the Credit Agreement Amendments and
the amendments contemplated hereby and thereby) and the enforceability of such
Guaranty against such Guarantor in accordance with its terms.

3. Representations and Warranties. (a) Each Guarantor hereby certifies that
after giving effect to this Amendment Agreement, the representations and
warranties of the Guarantors contained in Section 11 of the Guaranty are true
and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such date.

 

- 3 -



--------------------------------------------------------------------------------

(b) Each Guarantor hereby represents and warrants that this Amendment Agreement
has been duly authorized, executed and delivered by each Guarantor and
constitutes a legal, valid and binding obligation of such parties, except as may
be limited by general principles of equity or by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally.

(c) The Guarantors party hereto constitute all of the Material Subsidiaries of
the Borrower required to be Guarantors pursuant to the terms of the Amended and
Restated Credit Agreement as of the date hereof.

4. Conditions to Effectiveness. The effectiveness of this Amendment Agreement
and the amendments to the Guaranty provided herein are subject to the
satisfaction of the following conditions precedent:

(a) receipt by the Administrative Agent of originals, telecopies or electronic
copies in secure document format (such as .pdf) (followed promptly by originals)
of this Amendment Agreement, duly executed by each Guarantor and the
Administrative Agent;

(b) receipt by the Administrative Agent of executed counterparts of the Amended
and Restated Credit Agreement by the Borrower, the Administrative Agent and each
Lender party thereto, and the Administrative Agent’s satisfaction that the
conditions precedent contained in Section 4.01 of the Amended and Restated
Credit Agreement have been satisfied; and

(c) such other documents, instruments and certificates as reasonably requested
by the Administrative Agent.

Upon satisfaction of the conditions set forth in this Section 4, this Amendment
Agreement shall be effective as of the date hereof.

5. Entire Agreement. This Amendment Agreement, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof.

6. Counterparts. This Amendment Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment Agreement by telecopy or
electronic copy in secure document format (such as .pdf) shall be effective as
delivery.

 

- 4 -



--------------------------------------------------------------------------------

7. Governing Law. This Amendment Agreement shall in all respects be governed by,
and construed in accordance with, the laws of the State of New York.

8. Enforceability. Should any one or more of the provisions of this Amendment
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

9. References. All references in any of the Loan Documents to the “Guaranty” or
the “Guaranty Agreement” shall mean the Guaranty, as amended hereby.

10. Successors and Assigns. This Amendment Agreement shall be binding upon and
inure to the benefit of each Guarantor, the Lenders, the L/C Issuer and the
Administrative Agent and their respective successors, assigns and legal
representatives; provided, however, that no Guarantor, without the prior consent
of the Administrative Agent, may assign any rights, powers, duties or
obligations hereunder.

[Signature pages follow.]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Guaranty Agreement to be duly executed by their duly authorized officers, all as
of the day and year first above written.

 

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., By:  

 

Name:   Anthea Del Bianco Title:   Vice President

Precision Castparts Corp.

Amendment No. 1 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

GUARANTORS: PCC STRUCTURALS, INC. PCC AIRFOILS LLC. PCC SPECIALTY PRODUCTS, INC.
J&L FIBER SERVICES, INC. ADVANCED FORMING TECHNOLOGY, INC. WYMAN-GORDON COMPANY
PRECISION FOUNDERS INC. WYMAN-GORDON FORGINGS (CLEVELAND), INC. WYMAN-GORDON
FORGINGS LP     By WGF I LLC, its General Partner
WYMAN-GORDON INVESTMENT CASTINGS, INC. SPS TECHNOLOGIES, LCC PCC COMPOSITES,
INC. CARMET INVESTORS, INC. CARMET COMPANY WG WASHINGTON STREET LLC WGF I LLC
WGF II LLC WG FORGINGS 3 LLC WG FORGINGS 2 LLC
INTERNATIONAL EXTRUDED PRODUCTS, LLC CANNON-MUSKEGON CORPORATION GREENVILLE
METALS, INC. GREER STOP NUT, INC. HOWELL PENNCRAFT, INC. M. ARGUESO & CO., INC.
METALAC FASTENERS, INC. NSS TECHNOLOGIES, INC.
SPS INTERNATIONAL INVESTMENT COMPANY SPS TECHNOLOGIES WATERFORD COMPANY UNBRAKO,
LLC AVIBANK MFG., INC. By:  

 

Name:   Geoffrey A. Hawkes Title:   Vice President-Treasurer and Assistant
Secretary

Precision Castparts Corp.

Amendment No. 1 to Guaranty Agreement

Signature Pages